            Case 5:20-cv-00527-OLG Document 20 Filed 09/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JESSIE GLORIA, LUIS BOTELLO-FAZ,                         Civil Action
NICOLAS MACRI, PAT GRANT, JENNIFER
RAMOS, and ISAIAH RODRIGUEZ,                             Case No. 5:20-cv-00527-OLG

                       Plaintiffs,
       v.

RUTH HUGHS, in her official capacity as Texas
Secretary of State

                       Defendant.

       PLAINTIFFS’ NOTICE OF RULE 41(a)(1)(A)(i) VOLUNTARY DISMISSAL

       As provided in Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs

hereby give notice of their dismissal of all of their claims against Defendant Hughs in this matter.



Dated: September 23, 2020.                      Respectfully submitted,

                                                 PERKINS COIE LLP

                                                 /s/ John M. Geise

                                                 Skyler M. Howton
                                                 TX# 24077907
                                                 500 North Akard St., Suite 3300
                                                 Dallas, TX 75201-3347
                                                 Telephone: (214) 965-7700
                                                 Facsimile: (214) 965-7799
                                                 SHowton@perkinscoie.com

                                                 Marc E. Elias*
                                                 John M. Geise*
                                                 Stephanie Command*
                                                 Zachary J. Newkirk*
                                                 700 Thirteenth St., N.W., Suite 600
                                                 Washington, D.C. 20005-3960
                                                 Telephone: (202) 654-6200
                                                 Facsimile: (202) 654-9959
                                                 melias@perkinscoie.com
Case 5:20-cv-00527-OLG Document 20 Filed 09/23/20 Page 2 of 2




                             jgeise@perkinscoie.com
                             scommand@perkinscoie.com
                             znewkirk@perkinscoie.com
                             Counsel for the Plaintiffs
                             *Admitted Pro Hac Vice
